Citation Nr: 1340993	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  11-25 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for jungle rot of the feet.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1976 and subsequently had service in the United States Army Reserve. 

These matters were received by the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  They are on appeal from an August 2009 rating decision.

In April 2012, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is included in the claims file.  At the time of the hearing, the Veteran submitted additional evidence along with requisite waiver of initial RO consideration.  See 38 C.F.R. § 20.1304(c).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regarding his claim for jungle rot of the feet, the RO denied service connection for fungus dermatitis of the feet in July 1985.  That rating decision was not appealed, and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  
However, as reflected in his April 2012 testimony before the Board, the Veteran asserts that he received in-service treatment for his claimed jungle rot of the feet during his Army Reserve duty from April 1977 to April 1990.  In December 2009, the Veteran submitted several service examinations from his period of Army Reserve duty, dated between February 1977 and September 1989.  However, Army Reserve service treatment records from April 1977 to April 1990, including any regarding the Veteran's claimed foot condition, have not been associated with the claims file.

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).

Therefore, the RO should attempt to obtain any Army Reserve service treatment records from April 1977 to April 1990.  

In this regard, it would be helpful if the Veteran himself, along with the RO/AMC, make an effort to obtain these records as it could expedite the case. 

Regarding the Veteran's claim for an initial compensable rating for bilateral hearing loss, during the April 2012 Board hearing, the Veteran testified that his hearing loss had become worse since his most recent VA audiological examination in November 2011, and that he would be willing to attend another audiological examination if it were to be scheduled.  Therefore, the Veteran should be scheduled for a new VA examination to determine the current severity of his bilateral hearing loss.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); VAOPGCPREC 11-95 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding Army Reserve service treatment records from April 1977 to April 1990.  All records and/or responses received should be associated with the claims file.  

2.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his bilateral hearing loss.  The claims file should be made available to the examiner in conjunction with the examination.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria, and address the effects of the Veteran's hearing loss on his daily activities and overall functioning.    
 
3.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

